                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

THE ESTATE OF JAMES EARL
TURNER, DECEASED                                                                        PLAINTIFF

v.                                    Case No. 1:19-cv-1030

VERNON E. MORRIS, SHERIFF
OF CALHOUN COUNTY, individually
and in his official capacity as Calhoun
County Sheriff; JARAD HENNEGAN,
individually and in his official capacity as
Calhoun County Jail Administrator; TOM
TURNER, individually and in his official
capacity as an agent of the Calhoun County
Sheriff’s Department; GLENN JOHNSON,
individually and in his official capacity as an
agent of Calhoun County; and ARKANSAS
ASSOCIATION OF COUNTIES                                                             DEFENDANTS

                                              ORDER

       Before the Court is Plaintiff’s Notice for Voluntary Non-Suit of Separate Defendant. (ECF

No. 21). The Court finds that no response is necessary and that the matter is ripe for consideration.

       On October 17, 2019, Plaintiff filed an amended complaint in this case that, inter alia,

added Arkansas Association of Counties as a defendant to this matter. On October 24, 2019,

Plaintiff filed the instant motion, seeking to voluntarily dismiss Separate Defendant Arkansas

Association of Counties without prejudice pursuant to Federal Rule of Civil Procedure 41.

       A plaintiff “may dismiss an action without a court order by filing . . . a notice of dismissal

before the opposing party serves either an answer or a motion for summary judgment.” Fed. R.

Civ. P. 41(a)(1)(A)(i). Separate Defendant Arkansas Association of Counties has not filed an

answer or a summary judgment motion, so Plaintiff is entitled to dismiss all claims against it
pursuant to Rule 41(a)(1)(A)(i). Accordingly, Plaintiff’s claims against Separate Defendant

Arkansas Association of Counties are hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 24th day of October, 2019.

                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        Chief United States District Judge




                                            2
